Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on December 22, 2006 ^ File No. 811-8558 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. 13 ^ [X] GROWTH PORTFOLIO (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 (Address of Principal Executive Offices) ( 617) 482-8260 (Registrants Telephone Number, including Area Code) Alan R. Dynner The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) Throughout this Amendment to the Registration Statement, information concerning Growth Portfolio (the Portfolio) is incorporated by reference from Amendment No. 97 ^ to the Registration Statement of Eaton Vance Growth Trust (File No. 2-22019 under the Securities Act of 1933 (the 1933 Act)) (the Amendment), which was filed electronically with the Securities and Exchange Commission on December 21, 2006 ^ (Accession No. 0000940394-
